Citation Nr: 0618367	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  05-04 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in St. Petersburg, Florida



THE ISSUES

Entitlement to an evaluation in excess of 20 percent for the 
service-connected disability manifested by a disc bulge at 
L3-S1.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1998 to June 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the RO.  

In the January 2004 rating decision, the RO assigned separate 
20 percent evaluations to the service-connected disability on 
the basis of limitation of motion and sciatic neuropathy of 
the left lower extremity.  

However, the veteran did not appeal as to the issue of an 
increased rating for the sciatic neuropathy of the left lower 
extremity.  As such, this matter is not before the Board at 
this time.  

In her Substantive Appeal, the veteran indicated that she no 
longer wanted to seek service connection for arthritis of the 
hips.  As such, the matter is no longer before the Board for 
the purpose of appellate review.  



FINDING OF FACT

The service-connected low back disability is shown to have 
been manifested by a disability picture that more nearly 
approximated that of severe limitation of motion of the 
lumbar spine for the period of this appeal.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 40 
percent for the service-connected low back disability have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a including Diagnostic Codes 5235-5243 (2005); 38 C.F.R. 
§ 4.71a including Diagnostic Codes 5285-5295 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded her comprehensive VA 
examinations addressing her claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in an August 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letter was issued prior to the appealed 
January 2004 rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate her claim and assist her 
in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that she was awarded a disability evaluation and an effective 
date for that evaluation in the appealed January 2004 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as it is here, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Service connection for mechanical low back pain was granted 
in August 1999 and assigned a 10 percent evaluation.  The 
assigned evaluation was increased to 20 percent in May 2002.  

In December 2002, the RO separately rated the orthopedic and 
neurological components of the service-connected disability, 
assigning a 20 percent evaluation under Diagnostic Code 5292 
and a 20 percent evaluation under Diagnostic Code 8520.  
Those evaluations have remained in effect since that time.  

During a November 2002 VA spine examination, the veteran 
displayed pain with all motion across the lumbosacral area.  
The examiner noted the muscles in the veteran's back were not 
well developed.  She had flexion to 35 degrees, extension to 
18 degrees, and lateral flexion to 18 degrees to the right 
and left.  

Additionally, the veteran had decreased sensation in L2, L3, 
L4, L5 and S1 on the left on the lateral side of the foot for 
S1, but not on the sole.  The examiner noted some thigh and 
calf atrophy on the left also.  The examiner noted strength 
to extend and flex the knee on the left was much weaker than 
on the right.  

The veteran was diagnosed with pain in the low-back with 
radicular pain in the left leg and sensation deficit in L4-5 
and S1 on the left.  Magnetic resonance imaging results 
revealed L4-L5 and L5-S1 slight disc perfusion which caused 
minimal narrowing of the foramina in L4- L5 in the left and 
L5-S1 laterally.  

In July 2003, the veteran filed the instant claim for an 
increased evaluation.  She stated that medical evidence 
demonstrated a worsening of the low back condition.  

From July 2002 to November 2003, the veteran was seen several 
times at a VA medical facility with complaints of chronic low 
back pain.  In a June 2003 medical record, the veteran 
complained of lower back pain so severe that she could not 
presently work.  The pain radiated down her left leg behind 
the hip and thigh down to the sole.  

The veteran also experienced radiating pain down her right 
leg.  MRI results showed two discs at L4-L5 and L5-S1 with no 
specific root impairment.  It was noted the veteran would 
begin physical therapy.  

During a December 2003 VA spine examination, the veteran 
complained that the low back pain has continued through the 
years.  She described how the pain originally radiated down 
her left leg, but now radiated down her right leg also.  On a 
scale of 1-10, the pain was described as a 3 or 4 usually, 
worsening with certain motions.  

The veteran further complained that she could not perform 
routine daily activities without pain, such as long walks, 
driving, making the bed, or even walking up the stairs in her 
house.  The veteran noted she was a student and had to miss 
school one day because of her low back disability.  

The examination revealed the back muscles were not well 
developed.  The veteran had minimal scoliosis convex to the 
right, the muscles were sore in the lumbar area, and the 
spine was tender.  She had flexion to 40 degrees, extension 
to 27 degrees, and lateral flexion to 18 degrees and 20 
degrees to the right and left respectively.  Sensation 
appeared impaired.  Reflexes were 2+.  

The veteran was diagnosed with signs and symptoms of lumbar 
disc disease with radicular pain down both legs, but more so 
on the left.  

During an additional December 2003 VA neurological 
examination, the veteran complained of pain that constantly 
radiated down the back of her left leg as a result of her 
service-connected low back disability.  She denied having any 
bowel or bladder symptoms.  

The examination revealed the veteran's upper extremities 
appeared intact.  Her reflexes were symmetric in the knees 
and ankles.  She was able to support her weight on her heels 
and toes.  She had patchy sensory loss in the posterolateral 
aspect of the left thigh and down to the posterolateral 
aspect of the left heel.  

The veteran was diagnosed with probable lumbar radiculopathy, 
related possibly to her L5-S1 left paracentral disc 
herniation.  

In the January 2004 rating decision, the RO continued the 20 
percent evaluation for the service-connected low back 
disability, and the 20 percent evaluation for the sciatic 
neuropathy of the left lower leg due to the low back 
disability.

During a May 2005 VA spine examination, the veteran 
complained of pain high in the lumbar area, more on the left 
than right.  The pain radiated down through the left buttocks 
and into the left heel.  

The veteran complained that to sit, stand or drive too long 
in the car increased her pain.  She described the pain as 
usually a 4-5 out of 10 and when really bad a 9-10 out of 10.  
She was in the emergency room twice in 2005 for low back 
pain.  The veteran could get comfortable on her back with the 
use of a heating pad.  

The veteran reported that she attended physical therapy for 
the back pain and took hydrocodone and methocarbamol.  In 
addition she used a TENS unit.  

Upon examination, the examiner noted the veteran displayed 
pain in all motions.  She had flexion to 40 degrees, 
extension to 15 degrees, lateral flexion to 15 degrees on the 
right and left, and rotation to 15 and 20 degrees for the 
right and left, respectively.  

The veteran was diagnosed with lumbar disc disease and 
radicular pain in L1-S1 on the left and somewhat diminished 
reflexes on the left lower extremity.  Further the examiner 
noted limited motion in the lumbar spine and lack of 
endurance.  Further the veteran stated pain was the worst 
symptom of the low back disability.  

During an additional May 2005 VA neurological examination, 
the veteran complained that prolonged sitting exacerbated her 
symptoms of radiculopathy in the left leg.  She denied having 
any focal weakness or numbness, but noted weight bearing on 
the left leg is occasionally more painful.  She noted that 
she recently re-injured her back by doing simple chores in 
her home.  

Upon examination, the examiner noted the veteran did not have 
clear muscle wasting identifiable in the legs and her thigh 
circumference was symmetric.  The examiner noted the veteran 
had soft thoracolumbar scoliosis with the apex of the 
curvature at T11 to the right and mild flattening of the 
lumbar lordosis.  

The straight leg raising test was negative.  In the sitting 
position, the veteran could extend her right knee fully and 
dorsiflex to 10 degrees.  The veteran got significant 
radicular symptoms when attempting to dorsiflex on the left.  

The veteran's reflexes were symmetric at the quadriceps and 
mildly asymmetric at the ankles, depressed somewhat on the 
left.  Muscle strength testing was 5/5 throughout.  

The veteran was diagnosed with lumbar radiculopathy directly 
related to her service-connected low back disability.  The 
lumbar radiculopathy was noted to be persistent and 
moderately disabling.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders, including those involving the 
lumbar spine have been substantially revised.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), a 10 percent 
evaluation is now warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past twelve 
months.  

A 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  

A 60 percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective on 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003), addressing limitation of motion of the 
lumbar spine, a 20 percent evaluation was in order for 
moderate limitation of motion, while a 40 percent evaluation 
was warranted for severe limitation of motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is in order for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  The section for intervertebral disc 
syndrome is now 5243.  

For the period of this appeal, the Board finds that the 
service-connected lumbar spine disability to have been 
productive of a level of disablement that more closely 
resembles that of severe limitation of motion as 
characterized by the earlier rating criteria.  Accordingly, a 
rating of 40 percent, but not higher may be applied in this 
case.  

The symptomatology (including flexion forward of 40 degrees; 
backward flexion of 15 degrees; lateral flexion of 15 degrees 
to the right and left respectively; and rotation right and 
left of 15 degrees and 20 degrees respectively) cannot equate 
to ankylosis or vertebral body fracture residuals.  38 C.F.R. 
§ 4.71a including Diagnostic Codes 5285, 5289, 5292, 5293 
(2002).  

Under the new criteria, the Board is unable to find evidence 
that she is suffering from a disability picture consistent 
intervertebral disc syndrome manifested by periods of 
incapacitating episodes that last at least 6 weeks in the 
past year.  Thus, an evaluation in excess of 40 percent 
cannot be favorably applied under the revised criteria.  

Overall, as the evidence supports the assignment of an 
evaluation of 40 percent for the service-connected low back 
disability, the appeal to this extent is allowed.  See 
38 C.F.R. § 4.7.   



ORDER

An increased rating of 40 percent for the service-connected 
low back disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


